Title: To George Washington from Alexander Hamilton, 5 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            Philada April 5. 1794.
          
          The Secretary of the Treasury presents his respects to the President & encloses the
            draft of a Passport for the vessel of Mr Fitzsimons which he understands the President
            had agreed to give. Mr Fitzsimons states that there will be on board, 8 barrels bread, 3
            bbls Beef, 1 bbl Pork & 1 barrel hams. all the articles but the last are understood
            to be intended for the subsistence of such of our seamen as may incline to come in the
            vessel—the barrel of hams destined for a present.
          
            The vessel only waits it is said for the Passport.
          
         